Exhibit 10.1

ENVIVIO, INC.

February 24, 2015

 

Name:

Mike LaJoie

Address:

 

 

 

Dear Mike:

1. Board of Directors. Envivio, Inc. (the “Company”) is pleased to extend an
offer to you to become a member of the Company’s Board of Directors (the
“Board”). Your background and experience in our industry will be an excellent
complement to our existing Board, and I am personally very excited for you to
join our leadership. This letter, once agreed to and accepted by you, shall
constitute an agreement between you and the Company and contains all the terms
and conditions relating to the services you are to provide. Your services as a
director shall be subject to and in accordance with Delaware law. You shall
serve as a director until such time as you resign, are removed from office in
accordance with applicable law, the Certificate of Incorporation or Bylaws of
the Company or you fail to be re-elected at a duly constituted meeting of the
Company’s stockholders. Your formal appointment to the Board is subject to
satisfactory completion of a standard background check. We anticipate that this
will be completed in the very near future.

You are being invited to join the Board because of your reputation and
experience in areas that relate to the Company’s business and strategy. The
Company hopes that, as a member of the Board, you will continue to contribute to
the success of the Company by participating in meetings of the Board and
providing the Company with advice and guidance consistent with your role as a
member of the Board. Regular meetings of the Board are generally held quarterly,
in addition to special meetings of the Board which are held from time-to-time on
an as-needed basis, and we would hope that your schedule permits you to attend
all of the meetings.

The Board is currently divided into three classes with staggered three-year
terms. At each annual general meeting of stockholders, the successors to
directors whose terms then expire will be nominated for election to serve from
the time of election and qualification until the third annual meeting following
election. The Board has designated you as a Class II director, which means your
current term will expire at the annual meeting of stockholders to be held in
2017. The classified board structure may be changed in accordance with the
Company’s Certificate of Incorporation and Bylaws. You may also be re-assigned a
different class in the future.

As a precautionary matter and to avoid any conflicts of interest, we ask that
while you are a Board member that you do not provide advice to or otherwise
provide services to any competitor of the Company. In addition, we ask that you
inform the Company of any potential, actual, direct or indirect conflict of
interest that you think exists or may arise as a result of your relationship
with the Company, so that we may come to a quick and mutually agreeable
resolution.

 

1



--------------------------------------------------------------------------------

2. Committees of the Board. It is contemplated that you will serve on at least
one of the committees of the Board. Committee appointments are at the discretion
of the Board. We look forward to discussing further with you on which committee
or committees of the Board you feel comfortable serving.

3. Indemnification. In connection with your services as a director of the
Company, the Company agrees to indemnify you to the extent permitted by
applicable law and the Certificate of Incorporation of the Company, subject to
the terms and conditions provided for in the Company’s form of Indemnification
Agreement, attached hereto as Exhibit A (the “Indemnification Agreement”). The
Company agrees to enter into the Indemnification Agreement with you.

4. Initial Grant of Equity. As consideration for your services on the Board and
subject to approval by the Board, you will be granted either a nonstatutory
stock option or restricted stock units to purchase a number of shares equal to
the quotient of $100,000 (based on the fair market value of the underlying
shares on the date of grant) under the Company’s 2012 Stock Incentive Plan (the
“Plan”). The award will be governed by the terms of the Plan and the applicable
equity award agreement. The award shall vest at a rate of 1/48th of the total
number of shares subject to the award each month you continue to serve as a
director after the vesting commencement date, which will be the date that you
are formally appointed to the Board. All of the shares subject to this award
will immediately vest upon a change of control of the Company.

5. Additional Compensation – Equity. As a non-employee director, you are also
eligible to receive an automatic annual equity grant under the Plan. On the
first business day following each regular annual stockholder meeting, each
non-employee director who was not elected to the Board for the first time at
that meeting and who has served on the Board for at least twelve months as of
the date of the meeting, will receive an annual equity award equal to $50,000
based on the fair market value or Black-Scholes value of our common stock on the
date of grant. The annual awards will automatically be granted in the form of
restricted stock units under the Plan after the business day following the
annual stockholder meeting. The grant will vest in full on the first anniversary
of the date of grant, or immediately prior to the next regular annual
stockholder meeting following the date of grant if the meeting occurs prior to
the first anniversary date. Each award will become fully vested upon a change of
control of the Company. The number of restricted stock units actually awarded
will be determined by dividing the cash value of the grant by the closing price
of a share of the Company’s common stock on the date of the grant.
Notwithstanding the foregoing, the Board or the Compensation Committee, in its
discretion, may change and otherwise revise the terms of the awards granted to
non-employee directors, including the aggregate value or number of shares
subject to the awards or the type of award to be granted.

6. Additional Compensation – Cash. Each non-employee director receives cash
compensation in accordance with the compensation program set forth on Exhibit B
hereto.

 

2



--------------------------------------------------------------------------------

7. Reimbursement of Expenses. You shall be reimbursed for reasonable travel and
other out-of-pocket expenses incurred by you in fulfilling your obligations
under this agreement in accordance with the Company’s standard business
reimbursement policies applicable to non-employee directors.

8. Not an Employee. Your relationship with the Company will not be that of an
employee. You will not be eligible for any employee benefits.

9. Term. This Agreement shall terminate upon your departure from the Board.

I am excited about you joining our Board and look forward to working with you to
help the Company achieve its goals. You may indicate your agreement with these
terms and accept this offer by signing and dating this letter agreement and
returning it to me.

 

Very truly yours, Agreed and Accepted: ENVIVIO, INC. By

/s/ Terry D. Kramer

/s/ Michael L. LaJoie

Terry D. Kramer Michael LaJoie Chairman of the Board Date

2/24/15

Date

2/24/15

Attachments

 

3



--------------------------------------------------------------------------------

Exhibit A

Form of Indemnification Agreement

 

A-1



--------------------------------------------------------------------------------

Exhibit B

Non-employee Director Cash Compensation Program

 

General Board Services

Annual Cash Retainer

$  20,000   

Meeting Fee

  None   

Committee Chair Services

Annual Cash Retainer

Audit

$ 25,000   

Compensation

$ 15,000   

Nominating / Governance

$ 5,000   

Meeting Fees (all committees)

  None   

Committee Member Services

Annual Cash Retainer

Audit

$ 5,000   

Compensation

$ 3,000   

Nominating / Governance

$ 1,500   

Meeting Fees (all committees)

  None   

 

B-1